Opinion issued December
1, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00998-CR
———————————
In
re MELVIN G. HENRY, Relator

 

 
Original Proceeding on
Petition for Writ of Mandamus

 

 
 
MEMORANDUM OPINION
          Relator, Melvin G. Henry, has filed a
pro se petition for writ of mandamus.  See Tex.
Gov’t Code Ann. § 22.221(b) (Vernon 2004); see also Tex. R. App.
P. 52.1.  In the petition, relator asks
this Court to compel the presiding judge of the 221st District Court of Montogomery
County to rule on his motion for judgment nunc pro tunc.
 
A court of appeals has jurisdiction
to issue writs of mandamus against a “judge of a district or county court in
the court of appeals district.”  Tex. Gov’t Code Ann. § 22.221(b)(1).  Montgomery County is not within our appellate
district.  See id. § 22.201(b) (Vernon Supp. 2011).  Montgomery County is within the Ninth Court of
Appeals’s district.  Id. § 22.201(j).  Because Montgomery
County is not in our appellate district, we have no authority to issue a writ
of mandamus directed at the presiding judge of the 221st District Court.
Accordingly, relator’s petition for
writ of mandamus is dismissed for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.
Do not
publish.   Tex. R. App. P. 47.2(b).